

117 HR 4573 IH: Stop Causing Alarming Tree, Air, and Soil Trauma Resulting from Obstructive Progressives’ and Hypocritical Environmentalists’ Schemes Act
U.S. House of Representatives
2021-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4573IN THE HOUSE OF REPRESENTATIVESJuly 20, 2021Mr. Newhouse (for himself, Mr. Westerman, Mr. Bentz, Mr. Obernolte, Mr. Rosendale, Ms. Cheney, Mr. Valadao, Mr. Tiffany, Mr. Cole, Mrs. Boebert, Mr. Calvert, and Mr. Stauber) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a categorical exclusion to improve or restore National Forest System land or public land or reduce the risk of wildfire, and for other purposes.1.Short titleThis Act may be cited as the Stop Causing Alarming Tree, Air, and Soil Trauma Resulting from Obstructive Progressives’ and Hypocritical Environmentalists’ Schemes Act or the Stop CATASTROPHES Act.2.Categorical exclusion to improve or restore national forest system lands or public land or reduce the risk of wildfire(a)Categorical exclusion establishedForest management activities described in subsection (b) are a category of actions hereby designated as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).(b)Forest management activities designated for categorical exclusion(1)DesignationThe forest management activities designated under this section for a categorical exclusion are forest management activities described in paragraph (2) that are carried out by the Secretary concerned on National Forest System Lands or public lands where the primary purpose of such activity is to improve or restore such lands or reduce the risk of wildfire on such lands.(2)Activities authorizedThe following activities may be carried out pursuant to the categorical exclusion established under subsection (a):(A)Removal of noxious weeds through late-season livestock grazing, targeted livestock grazing, prescribed burns, or mechanical treatments.(B)Performance of hazardous fuels management.(C)Creation of fuel and fire breaks.(D)Modification of existing fences in order to distribute livestock and help improve wildlife habitat.(E)Installation of erosion control devices.(F)Construction of new permanent infrastructure and maintenance of existing permanent infrastructure, including stock ponds, water catchments, and water spring boxes used to benefit livestock and improve wildlife habitat.(G)Performance of soil treatments, native and non-native seeding, and planting and transplanting of sagebrush, grass, forb, shrub, and other species of grass.(H)Use of herbicides, so long as the Secretary concerned determines that the activity is otherwise conducted consistently with any forest plan applicable to the area covered by the activity.(c)Availability of categorical exclusionOn and after the date of the enactment of this Act, the Secretary concerned may use the categorical exclusion established under subsection (a) in accordance with this section.(d)Acreage limitationsA forest management activity covered by the categorical exclusion established under subsection (a) may not exceed 10,000 acres.(e)ExclusionsThe authorities provided by this Act do not apply with respect to any National Forest System lands or public lands—(1)that are included in the National Wilderness Preservation System;(2)that are located within a national or State-specific inventoried roadless area established by the Secretary of Agriculture through regulation, unless—(A)the forest management activity to be carried out under such authority is consistent with the forest plan applicable to the area; or(B)the Secretary concerned determines the activity is allowed under the applicable roadless rule governing such lands; or(3)on which timber harvesting for any purpose is prohibited by Federal statute.(f)DefinitionsIn this Act—(1)Forest management activityThe term forest management activity means a project or activity carried out by the Secretary concerned on National Forest System lands or public lands consistent with the forest plan covering such lands.(2)Forest planThe term forest plan means—(A)a land use plan prepared by the Bureau of Land Management for public lands pursuant to section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712); or(B)a land and resource management plan prepared by the Forest Service for a unit of the National Forest System pursuant to section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604).(3)Hazardous fuels managementThe term hazardous fuels management means any vegetation management activities that reduce the risk of wildfire.(4)Late-season grazingThe term late-season grazing means grazing activities that occur—(A)after both the invasive species and native perennial species have completed their current-year annual growth cycle; and(B)before new plant growth begins to appear in the following year.(5)National forest systemThe term National Forest System has the meaning given that term in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)).(6)Noxious weedsThe term noxious weeds includes juniper trees, medusahead rye, conifer trees, piñon pine trees, cheatgrass, and other noxious or invasive weeds specified on a Federal or State noxious weed list.(7)Public landsThe term public lands has the meaning given that term in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702), except that the term includes Coos Bay Wagon Road Grant lands and Oregon and California Railroad Grant lands.(8)Targeted livestock grazingThe term targeted livestock grazing means grazing used for purposes of hazardous fuel management.(9)Secretary concernedThe term Secretary concerned means—(A)the Secretary of Agriculture, with respect to National Forest System lands; and(B)the Secretary of the Interior, with respect to public lands.